DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The patent granted on this application is subject to terminal disclaimer(s). The terminal disclaimer(s) filed on
10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. US 11,019,141, Patent no. US 10,951,698, and Patent no. US 10,791,172, has been reviewed and has been accepted. The acceptance of the terminal disclaimer has already been recorded on 10/18/2021.

Response to Applicant Amendments/Arguments
Applicant: Double Patenting Rejections: 
Examiner:  Applicant has submitted all proper terminal disclaimers. 
Applicant: 112 Rejections
Examiner:  Applicant’s amendments are persuasive. Therefore the corresponding 112 rejections have been withdrawn. 
Applicant: 103 Rejections
Examiner:  Applicant’s amendments are persuasive. Claims 31, 42, 46, and 56 contain allowable subject matter, and are therefore allowed. 

Allowed Claims
Claims 31, 42, 46, and 56 are allowed. Therefore dependent claims 32-41, 43-45, 47-55, 57-60 are allowed, as they are dependent upon an allowed claim.

Claims 31, 42, 46, and 56, contain allowable subject matter. Therefore dependent claims 32-41, 43-45, 47-55, 57-60 contain allowable subject matter, as they depend from one of claims 31, 42, 46, and 56, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular an electronic device of a first user comprising: one or more processors; a display coupled to the one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the electronic device is a first electronic device of a plurality of electronic devices, and wherein the one or more processors of the first electronic device are configured to: connect with a second electronic device of a second user of the plurality of electronic devices over a first peer-to-peer wireless network link when the second electronic device is within a communicable range of the first electronic device; send to the second electronic device over the first peer-to-peer wireless network link, a first unique code generated by the first electronic device, wherein the first unique code includes a first unique identifier of the first 2Appl. No. 17/391,219NJ-10472-06 Amendment dated October 18, 2021 Reply to Office Action of September 27, 2021 electronic device, the first unique identifier being stored on the first electronic device; receive from the second electronic device, over the first peer-to-peer wireless network link, a second unique code generated by the second electronic device, wherein the second unique code includes a second unique identifier of the second electronic device, the second unique identifier being stored on the second electronic device; store on the first electronic device: the second unique identifier; information associated with the proximity of the second electronic device; and information associated with the time when the second electronic device is within the communicable range of the first electronic device; and display a notification on the first electronic device when the second unique identifier is downloaded from a web server to the first electronic device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 9, 2021